Atkinson, J.
1. The provisions of Penal Code § 74, that “Parents and children may mutually protect each other, and justify the defense of the person or reputation of each other,” do not afford a basis for justification of a homicide upon facts showing that the danger to the relative was not impending. Hill v. State, 64 Ga. 453, 469.
2. Neither under the evidence nor under the prisoner’s statement was it . error to omit to give in charge Penal Code § 70.
3. The evidence was sufficient to support the verdict, and none of the grounds relied on were sufficient to require the grant of a new trial.

Judgment affirmed.


All the Justices conew, except Fish, O. J., absent.

Indictment for murder. Before Judge Bawlings. Washington superior court. November 12, 1914.
John B. Cooper, for plaintiff in error.
Warren Grice, attorney-general, B. Lee Moore, solicitor-general, Evans & Evans, and A. L. Henson, contra.